Citation Nr: 1113968	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability claimed to have resulted from surgery in a Department of Veterans Affairs Medical Center (VAMC) on November 6, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.	Additional disability, to include residuals of an esophageal perforation and gastrointestinal infection, was sustained as a result of surgery performed at the VAMC in St. Louis, Missouri on November 6, 2007.  

2.	The complications of the Veteran's surgery would not have been reasonably foreseen by a reasonable health care provider, and that to disclose the complication with the informed consent form prior to the surgery would not be expected by a reasonable health care provider.


CONCLUSION OF LAW

VA compensation benefits for additional disability (to include residuals of an esophageal perforation and a gastrointestinal infection) sustained as a result of surgery performed by VA on November 6, 2007, are warranted.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to compensation under 38 U.S.C.A. § 1151, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran was diagnosed as having cancer of the larynx and underwent a total laryngectomy and bilateral neck dissections in 1999, during which his voice box was removed.  The trachea was sewn to the skin of the lower neck to permit breathing.  The edges of the lower throat lining were sewn to form a tissue cylinder bridging the mouth and the esophagus to permit swallowing.  The procedures the Veteran underwent separated the respiratory system from the upper gastrointestinal tract.  This aforementioned treatment was described as extensive and radiation therapy was implemented near the time of the surgery.  Thereafter he underwent a tracheal-esophageal puncture, which made a small controlled opening (or fistula) between the esophagus and the trachea.  It was noted he did well for a number of years following treatment. 

He was hospitalized at a VA facility in November 2007.  It was reported that over a one to two week period he noted an overgrowth of tissue over his prosthesis such that it could not be remove in the clinic.  He underwent surgery (esophagascopy) on November 6, 2007 for removal of a tracheoesophageal prosthesis.  The surgical note indicated he had no complications.  However, subsequent records indicate he developed a neck infection due to a suspected esophageal perforation.  It was also noted he had dysphagia and was unable to tolerate a liquid diet. 

The Veteran was hospitalized from November 9 to November 21, 2007.  Difficulty with feeding through the tube continued.  He underwent a gastrostomy on December 7, 2007 to introduce feeding into the lower gastrointestinal tract.  The wound in his neck did not improve and in January 2008, it was recommended that he receive hyperbaric oxygen to promote healing.  He subsequently received this treatment at a private facility.

A July 2008 VA medical opinion reflects that the examiner reviewed the claims file.  It was opined that irradiated tissue heals very poorly and the Veteran's throat injury was the result of either a tear of the esophagus or an infection of the tract.  It was concluded that while the Veteran received high quality care from the physicians at the VAMC, which was devoid of carelessness, negligence, lack of proper skill or error in judgment, he nevertheless experienced surgical complications which were not foreseeable. 

Because the law provides that when a disability was caused by VA surgical treatment and the proximate cause of the disability was an event not reasonably foreseeable, we hold that VA compensation benefits for residuals of an esophageal perforation and infection of the gastrointestinal tract are warranted under the provisions of 38 U.S.C.A. § 1151.  The appeal is therefore granted.  We note, however, that a threshold requirement for the payment of VA compensation for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1151.  In this regard, in conjunction with implementing the grant, the RO will be responsible for identifying the current severity of the Veteran's additional disability, herein identified as residuals of an esophageal perforation and infection of the gastrointestinal tract.


ORDER

VA compensation benefits based upon the provisions of 38 U.S.C.A. § 1151 are granted for additional disability (residuals of an esophageal perforation and gastrointestinal infection) sustained as a result of VA surgery in November 2007, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


